Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the third division of this court in Border Brokerage Company v. United States, 39 Cust. Ct. 326, Abstract 60936. The conclusion therein, and the judgment issued pursuant thereto, was to the effect that the protests had been prematurely filed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law. (28 U. S. C. § 2636 (d).)
A stipulation of submission, upon which the matter is now before me, establishes that the proper dutiable value of the merchandise involved herein is the same as the appraised values in all of the entries in question, and I so hold. Judgment will be rendered accordingly.